United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Andover, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1072
Issued: January 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 10, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ February 12, 2010 merit decision denying her occupational disease
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant sustained a right shoulder injury or an aggravation of her
cervical condition as a result of employment activities.

FACTUAL HISTORY
On September 4, 2008 appellant, then a 53-year-old rural carrier, filed an occupational
disease claim alleging that she developed a left shoulder condition and an aggravation of her
preexisting cervical condition as a result of her employment activities.1
In a September 8, 2008 statement, appellant noted that she had sustained a herniated
cervical disc as a result of an employment-related motor vehicle accident on January 12, 2006.
She experienced substantial cervical and left shoulder pain following the accident as a result of
her employment activities, which included extending her shoulder overhead to case mail, picking
up handfuls of mail from her truck, switching mail from her right to her left hand to deliver it to
mailboxes and loading heavy bundles onto her truck. When appellant awoke on August 29,
2008, she was unable to lift her shoulder over her head without pain.
The employing establishment controverted the claim. Paul Kelly, a postmaster, stated
that appellant had injured her neck in a work-related motor vehicle accident on January 12, 2006
and that her benefits under that claim had been terminated on April 29, 2008.
In an undated attending physician’s report, Dr. Sara E. Megunick, a family practitioner,
noted that appellant experienced long-term chronic shoulder pain and indicated by placing a
checkmark in the box “yes” that her condition was caused or aggravated by her employment.
The diagnosis provided was illegible.
By letter dated September 12, 2008, the Office informed appellant that the evidence
submitted was insufficient to establish her claim. Appellant was advised to submit additional
evidence, including a physician’s report which contained a diagnosis and explanation as to how
her diagnosed conditions resulted from the claimed employment activities.
Appellant submitted a position description for a rural carrier. The duties included sorting
mail, receiving and sorting accountable mail, loading mail in vehicle, delivering mail to
customers and picking mail up from roadside boxes, returning mail collected and undeliverable
mail to office, preparing daily trip report, conducting surveys and selling and maintaining stamp
inventory.
On September 18, 2008 Mr. Kelly stated that throughout the day as a rural carrier,
appellant was required to sort mail in delivery order, pull down mail and set into trays, load
vehicle, drive vehicle and put mail in mailboxes, dismount vehicle to deliver oversize parcels and
accountable mail. He stated:
“Employee would start a 7:30 am and case manual letters and manual flats
(approximant 2 1/2 hours). They would then sort through parcel and put into
1

The Office accepted appellant’s January 17, 2006 traumatic injury claim for cervical sprain and face laceration,
which resulted from a January 12, 2006 motor vehicle accident. It terminated her medical and wage-loss benefits
effective April 29, 2008 on the grounds that she had no residuals from the accepted injury. By decision dated
August 13, 2010, the Board reversed the Office’s October 14, 2008 and June 26, 2009 decisions, finding that the
Office did not meet its burden of proof to terminate her benefits. (Docket No. 09-1893, issued August 13, 2010).

2

delivery order (1/2 hour). They would return to the letter case to pull letters and
flats into trays and then cart the mail out to the loading dock to be loaded into
their vehicle (1 hour). Then the carrier would drive to their delivery area and stop
at each mailbox and insert mail into mailboxes. If carrier received a large parcel
or an accountable piece of mail they would dismount the vehicle and make the
delivery at the front door (3 hours). Carrier then would return to office put away
empty equipment and sort additional manual mail if it was available and then end
their tour (1/2 hour).”
In an April 28, 2008 report, Dr. Joel H. Spielman, a Board-certified orthopedic surgeon,
stated that appellant had severe cervical spondylosis and degenerative joint disease. The report
of a September 13, 2008 magnetic resonance imaging (MRI) scan of the left shoulder revealed
minimal tendinosis within the distal supraspinatus tendon and moderate acromioclavicular (AC)
joint osteoarthritis.
In a decision dated October 17, 2008, the Office denied appellant’s claim finding that the
evidence was insufficient to establish that her cervical or left shoulder conditions were caused by
factors of employment.
In an October 21, 2008 statement, appellant reiterated that her neck and shoulder
conditions were exacerbated by her employment activities.
In a September 4, 2008 work capacity evaluation, Dr. Joseph Caselle, a treating
physician, diagnosed cervical herniated disc and left rotator cuff. He restricted lifting or carrying
to a maximum of 10 pounds intermittently; standing intermittently; kneeling four hours
continuously; and bending or stooping four hours intermittently. On September 22, 2008
Dr. Megunick diagnosed supraspinatus tendinitis and chronic C-spine herniated disc.
On January 29, 2009 appellant requested reconsideration.
In an October 27, 2008 report, Dr. Megunick noted that she had been treating appellant
for two years, since the occurrence of a work-related injury that had produced a herniated disc in
her cervical spine which had never completely resolved. Appellant now had rotator cuff
tendinitis, with a possible prior impingement syndrome on the left, which she opined was
unrelated to the cervical condition. Dr. Megunick described appellant’s duties as a letter carrier
(sorting and separating mail, lifting and carrying mail trays, loading trays into vehicles and
delivering her route), noting that they involved lifting and twisting and often called for holding
20 pounds, multiple times a day. She stated:
“This can certainly explain her neck and shoulder injuries and her inability to
recover with chronic exacerbations. As she uses her right hand to drive, the
shoulder on the left bears the majority of the weight and motion for the box
delivery.”
The record contains a copy of a February 20, 2008 report from Dr. David Feldman, a
Board-certified orthopedic surgeon, who served as an impartial medical specialist in File No.
xxxxxx605 described a history of the January 12, 2006 motor vehicle accident. He stated that
appellant sustained a herniated disc of her cervical spine as a result of the January 12, 2006
3

accident. On examination, Dr. Feldman noted a right rotator cuff impingement syndrome and a
lateral epicondylitis right greater than left side, both positioning and overuse repetitive stress
syndromes as a result of her work-related day and activities and not related to the motor vehicle
accident of January 12, 2006.2
By decision dated February 12, 2010, the Office denied modification of the October 17,
2008 decision, finding that the evidence was insufficient to establish that appellant experienced
an injury causally related to factors of her employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.4 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6 However, it is well established that
proceedings under the Act are not adversarial in nature and while the claimant has the burden of
2

In an August 18, 2010 decision, the Board found that Dr. Feldman’s referee opinion required clarification and
therefore could not serve as a basis for termination of appellant’s benefits.
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

Id.

4

establishing entitlement to compensation, the Office shares responsibility in the development of
the evidence to see that justice is done.7
ANALYSIS
The Board finds that this case is not in posture for a decision regarding whether appellant
sustained a left shoulder or cervical disc condition as a result of her employment activities. It is
not disputed that appellant was engaged in repetitive employment activities as a rural mail
carrier, including pulling down and setting mail into trays, sorting and receiving mail, loading
mail in her vehicle, delivering mail to customers in her vehicle, dismounting her vehicle to
deliver oversize parcels, picking mail up from roadside boxes and returning mail collected and
undeliverable mail to the main office. The Office denied her claim, however, on the grounds that
the evidence failed to establish a causal relationship between those activities and her diagnosed
left shoulder and cervical conditions. The Board finds that the medical evidence of record
generally supports a causal relationship between appellant’s work activities and her neck and
shoulder conditions.
Dr. Megunick stated that appellant had long-term chronic shoulder pain and caused or
aggravated by her employment activities. In an October 27, 2008 report, she noted treating
appellant for two years, since the occurrence of a work-related injury that had produced a
herniated disc in her cervical spine, which had never completely resolved. Appellant was
diagnosed with cuff tendinisis and possible prior impingement syndrome on the left, which
Dr. Megunick opined was unrelated to her cervical condition. Dr. Megunick described
appellant’s duties as lifting and twisting, often called up to 20 pounds, multiple times a day, and
that her left shoulder bore a majority of the weight and motion for box delivery. She stated that
appellant’s work activities “[could] certainly explain her neck and shoulder injuries and her
inability to recover with chronic exacerbations.” Dr. Megunick provided a specific diagnosis
and identified the employment factors believed to have caused or contributed to condition.
Although appellant’s opinion was not expressed to a reasonable degree of medical certainty, her
report strongly supports a causal relationship between the identified activities and the diagnosed
condition.
In a February 20, 2008 report, Dr. Feldman noted that appellant sustained a herniated disc
in her cervical spine as a result of the January 12, 2006 accident. His examination and review,
however, reflected not only a herniated cervical disc, but also a right rotator cuff impingement
syndrome and lateral epicondylitis right greater than left side, both positioning and overuse
repetitive stress syndromes, which he attributed to appellant’s work-related activities.
Dr. Feldman’s report does not provide a discussion of appellant’s employment activities or an
explanation as to how those activities would be competent to cause or aggravate her diagnosed
conditions. It does, however, support her claim that her work activities caused or aggravated her
neck and shoulder conditions.
In an April 28, 2008 report, Dr. Spielman diagnosed severe cervical spondylosis and
degenerative joint disease. In a September 4, 2008 work capacity evaluation, Dr. Caselle
7

Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard, 53 ECAB 430 (2002); Dorothy L. Sidwell,
36 ECAB 699 (1985); William J. Cantrell, 34 ECAB 1233 (1993).

5

diagnosed “cervical herniated disc” and “left rotator cuff” and provided work restrictions. In a
report of a September 13, 2008 MRI scan of the left shoulder revealed minimal tendinosis within
the distal supraspinatus tendon and moderate AC joint osteoarthritis. As these reports do not
contain an opinion on causal relationship, they are of limited probative value on that issue. They
do, however, support appellant’s claim that she was diagnosed and treated for a cervical and left
shoulder condition during the alleged period.
The Board notes that, while none of the reports of appellant’s attending physicians is
completely rationalized, they are consistent in indicating that she sustained an employmentrelated left shoulder condition and an aggravation of her cervical condition, and are not
contradicted by any substantial medical or factual evidence of record. While the reports are not
sufficient to meet her burden of proof to establish her claim, they raise an uncontroverted
inference between appellant’s diagnosed conditions and the identified employment factors and
are sufficient to require the Office to further develop the medical evidence and the case record.8
The case will be remanded to the Office to obtain a rationalized opinion from a qualified
physician as to whether appellant’s left shoulder and neck conditions are causally related to the
identified work activities. After such development as it deems necessary, the Office should issue
an appropriate decision in order to protect appellant’s rights on appeal.
CONCLUSION
The Board finds that this case is not in posture for decision on whether appellant
sustained a right shoulder injury or an aggravation of her cervical condition as a result of
identified employment activities.

8

See Virginia Richard, supra note 7; see also Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone, 41
ECAB 354 (1989).

6

ORDER
IT IS HEREBY ORDERED THAT the February 12, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for action consistent with
the terms of this decision.
Issued: January 18, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

7

